Appellant moves for a rehearing herein, asserting that the indictment is fundamentally defective. We have again examined the indictment. The contention of appellant seems to be based on the proposition that in a swindling case, and where the party swindled is alleged to be a corporation, this could not be sufficient to constitute swindling, for a corporation is not an individual person. We can not agree to the contention. A corporation can be the victim of swindling. Nasets v. State (Texas Crim. App.), 32 S.W. 698; Faulk v. State,38 Tex. Crim. 78, 41 S.W. 616; Spurlock v. State, 45 Tex. Crim. 284,77 S.W. 447. We think the indictment is sufficient.
The motion for rehearing will be overruled.
Overruled. *Page 536